1                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    PETER JAMES CARR,
10                 Petitioner,
                                                         Case No. C17-1326 RAJ
11          v.
                                                         ORDER
12   RONALD HAYNES,
13                 Respondent.
14
15          This matter comes before the Court on Petitioner’s “Motion for Reconsideration of
16   the Order Denying Petitioner’s Motions (Dkt. # 32, 33) and Declining to Order a
17   Certificate of Appealability (Dkt. # 34) Signed by the Honorable Richard A. Jones,”
18   (“Motion for Reconsideration”), and Petitioner’s “Motion Requesting That the Court
19   Respond to, in a Timely Manner, the Motion for Reconsideration” (“Motion Requesting
20   Response”). Dkt. ## 36, 39. For the following reasons, the Court DENIES both
21   motions.
22          Petitioner Peter James Carr (“Carr” or “Petitioner”) initially filed his Petition for a
23   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Dkt. ## 1, 6, 9. The Court referred
24   the petition to Magistrate Judge Mary Alice Theiler. After reviewing the record, the
25   Court adopted Judge Theiler’s Report and Recommendation denying Petitioner Carr’s §
26   2254 petition, dismissed it with prejudice, and declined to issue a certificate of
27   appealability. Dkt. # 30. The Clerk entered judgment and closed the case. Dkt. # 31.
28   ORDER – 1
1           Petitioner then moved for reconsideration and to issue a certificate of
2    appealability. Dkt. ## 32, 33, 34. The Court denied Petitioner’s motions and declined,
3    again, to issue a certificate of appealability. Dkt. # 35. Petitioner then filed the present
4    Motion for Reconsideration to request reconsideration of the Court’s Order denying
5    Petitioner’s first motion for reconsideration. Dkt. # 36. Petitioner also appealed this
6    Court’s Order adopting Judge Theiler’s R&R, but this appeal was dismissed in December
7    2018 due to failure to prosecute. Dkt. ## 37, 40. Petitioner also filed a Motion
8    Requesting Response that the Court respond to Petitioner’s second Motion for
9    Reconsideration. Dkt. # 39.
10          The standard the Court applies is the same as it was for Petitioner’s previous
11   motion for reconsideration. Motions for reconsideration are disfavored and will be
12   granted only upon a “showing of manifest error in the prior ruling” or “new facts or legal
13   authority which could not have been brought to [the court’s] attention earlier with
14   reasonable diligence.” Local Rule W.D. Wash. 7(h)(1).
15          Petitioner’s new Motion for Reconsideration, which contains no new evidence,
16   again restates the same grounds already considered and rejected. Dkt. # 36. As the Court
17   observed in its previous Order, Petitioner again relies most strongly on his “alibi” and
18   insufficiency of the evidence defenses that were already fully briefed in earlier filings,
19   and fully addressed by Judge Theiler in her Report and Recommendation. See Dkt. # 35.
20   Petitioner has presented nothing to the Court that suffices to show error, or any other
21   reason to revisit its previous determinations. The Court will not entertain any further
22   attempts to change the Court’s rulings via repetitive motions for reconsideration, given
23   that this case has been closed for some time and Petitioner has consistently failed to
24   identify any proper basis for relief.
25
26
27
28   ORDER – 2
1           Accordingly, the Court DENIES Petitioner’s Motion for Reconsideration (Dkt. #
2    36) and DENIES AS MOOT Petitioner’s Motion Requesting Response (Dkt. # 39). The
3    Court will not accept any further filings in this closed case.
4
            DATED this 11th day of March, 2019.
5
6
7
                                                       A
                                                       The Honorable Richard A. Jones
8                                                      United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
